Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Claims 1-41 are currently pending. Claims 14 and 26-30 have been amended. Claims 1-13 and 31-41 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 14-30 are currently under examination.
Objections Withdrawn
2.	In view of Applicant’s amendments, the objection to claim 23 for having minor informalities is withdrawn.
3.	In view of Applicant’s amendment, the objection of claims 26-30 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim is withdrawn. 
         Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	The rejection of claim(s) 14, 15, 17-20, 24-26 and 28-30 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Edelson et al., US 2012/0328701 A1; Published: 12/27/12 is maintained for the reasons set forth in the previous Office action.  Claim 26 has similar scope to claim 14 and was inadvertently left out of this rejection. The examiner regrets this oversight. 
	Applicant argues that:
	1) Edelson does not teach a solvent as a component of the nanoemulsion of claim 14, and therefore Edelson does not anticipate claim 14. In fact, Edelson explicitly teaches their compositions do not require solvents.  Accordingly, the disclosure cannot be found to anticipate pending claim 14 nor the claims depending therefrom. For example, Edelson at paragraph 0128 provides in part, “provided nanoparticle composition do not require toxic solvents.” Moreover, Edelson at paragraph 0074 provides, in part, “[t]o give but a few examples, toxic solvents include dimethyl sulfoxide, dimethyl acetamide, dimethyl formamide, chloroform, tetramethyl formamide, acetone, acetates, and alkanes.”
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering intranasally to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof; and wherein the administration of the composition is concurrent with or subsequent to a subcutaneously administered Tuberculosis vaccine.
With regard to Point 1, while it is true that in some embodiments Edelson explicitly teaches their compositions do not require solvents; it is also true that in other embodiments Edelson teaches that solvents are included in their compositions.  Edelson teaches that the term "premix" refers to any combination of components that is subsequently used to generate a nanoparticle composition according to the present invention. For example, a premix contains two or more immiscible solvents (see paragraph 0059). Further, Edelson teaches that Appropriate excipients for use in compositions (e.g., pharmaceutically and/or cosmetically acceptable compositions) may, for example, include one or more excipients such as solvent (see paragraph 0514). In some embodiments, provided compositions (e.g., provided compositions formulated for topical, and particularly for dermal/transdermal administration) are formulated with cosmetically acceptable components. For example, in some embodiments, provided compositions are formulated with water and also any cosmetically acceptable solvent, in particular, monoalcohols (see paragraph 0517). Additionally, injectable preparations, for example, sterile injectable aqueous may be formulated according to the known art using nontoxic parenterally acceptable diluents and/or solvents (see paragraph 0526).

Contrary to Applicant’s assertion, Edelson teaches the use of a solvent and anticipates the claimed invention. 
	As previously presented (updated to address current amendments), Edelson et al. disclose nanoparticle composition formulations.  In some embodiments, nanoparticle compositions comprises a nanoemulsion. In some embodiments, a nanoemulsion comprises polysorbate 80 (meeting the limitation of claim 14(iv) and 18), propylparaben, isotonic sodium chloride solution, methylparaben, a buffer solution (comprising gelatin, sodium phosphate dibasic, purified water (meeting the limitation of claim 14(v)), and hydrochloric acid) and, optionally, a known therapeutic agent and/or independently active biologically active agent. In some embodiments, the nanoemulsion comprises oil and surfactant (meeting the limitation of claim 14(iv)) at a ratio of 0.67:1 (see paragraph 0009).
The term "nanoemulsion," as used herein, refers to an emulsion in which at least some of the droplets (or particles) have diameters in the nanometer size range. As will be understood by those of ordinary skill in the art, a nanoemulsion is characterized by droplets or particles one thousand-fold smaller than microemulsion droplets or particles (see paragraph 0052; meeting the limitation of 14(i)).  Any of a variety of prophylactic agents may be incorporated in provided compositions according to the present invention, which include, but are not limited to, vaccines. Vaccines may comprise isolated proteins or peptides, inactivated organisms and viruses, dead organisms and virus, genetically altered organisms or viruses, and cell extracts. Prophylactic agents may be combined with interleukins, interferon, cytokines, and adjuvants such as cholera toxin, alum, Freund's adjuvant, etc. Prophylactic agents may include antigens of such bacterial organisms as Mycobacterium tuberculosis (see paragraph 0340; meeting limitation of claim 14(b) and claim 15). The compositions of the prior art are useful in medical applications. Such compositions may be administered to a subject by any available route, including, but not limited to, intranasal (see paragraph 0170; meeting the limitation of claim 14 preamble). 
Edelson et al. disclose that in some embodiments, a provided nanoparticle composition comprises an oily dispersion medium that comprises, consists essentially of, or consists of a monounsaturated, and/or polyunsaturated soybean oil, coconut oil, canola oil, safflower oil, olive oil, corn oil, cottonseed oil, linseed oil, safflower oil, palm oil, peanut oil, flaxseed oil, sunflower oil, rice bran oil, sesame oil, rapeseed oil, cocoa butter, almond oil, cashew oil, hazelnut oil, mongongo nut oil, acai oil, borage seed oil, evening primrose oil, carob pod oil, amaranth oil, apple seed oil, artichoke oil, avocado oil, babassu oil, ben oil, borneo tallow nut oil, cocoa butter, cocklebur oil, cohune oil, dika oil, grape seed oil, hemp oil, kapok seed oil, kenaf seed oil, lallemantia oil, manila oil, meadowfoam seed oil, mustard oil, papaya seed oil, perilla seed oil, pequi oil, poppyseed oil, prune kernel oil, quinoa oil, tea seed oil, thistle oil, tigernut oil, tomato seed oil, wheat germ oil, and/or combinations thereof (see paragraph 0087; meeting the limitation of claim 17). Further, Edelson et al. disclose that suitable such surfactants or emulsifying agents include, but are not limited to polysorbate 20, alcohol and benzalkonium chloride (see paragraph 0093; meeting the limitation of claim 14(vi), 18 and 19). 
In some embodiments, compositions utilizing such ratios of aqueous dispersion medium (e.g., water, buffer, salt solution, etc.) to surfactant comprise water-in-oil emulsions (see paragraph 0112; meeting the limitation of claim 14(ii)).  Suitable such surfactants or emulsifying agents also include, but are not limited to a quaternary ammonium ion (e.g., cetylpyridinium chloride [CPC]; meeting the limitation of claim 20).
In some embodiments, the percent of oil in the premix ranges between 0% and 50% (see paragraph 0115; meeting the limitation of claim 14(iii)).
In some embodiments, the percent of surfactant in the premix ranges between 0%-30%. In some embodiments the percent of surfactant in the premix is approximately 1%, approximately 2%, approximately 3%, approximately 4%, approximately 5%, approximately 6%, approximately 7%, approximately 9%, or approximately 10%. In some embodiments the percent of surfactant is approximately 10% (see paragraph 0120; meeting the limitation of claim 14(iv)). Edelson et al. disclose that in some embodiments, particles within nanoparticle compositions have diameters (e.g., average and/or median diameters) that are smaller than about 1000 nm (see paragraph 0145; meeting the limitation of claim 14(i)).
The present invention encompasses the recognition that provided nanoparticle compositions can be used in any context. In some embodiments, provided nanoparticle compositions are formulated for delivery to a subject in need thereof via any available route, including, but not limited to, oral (PO), topical and/or transdermal (e.g., by lotions, creams, powders, ointments, liniments, gels, drops, etc.), mucosal, intranasal, buccal, enteral, vitreal, and/or sublingual administration; by intratracheal instillation, bronchial instillation, and/or inhalation; as an oral spray, nasal spray, and/or aerosol, and/or combinations thereof (see paragraph 0011; meets the limitation of claim 28-29).
Lastly, Edelson et al. disclose that compositions for rectal or vaginal administration are typically suppositories which can be prepared by mixing compositions with suitable non-irritating excipients such as cocoa butter, polyethylene glycol or a suppository wax which are solid at ambient temperature but liquid at body temperature and therefore melt in the rectum or vaginal cavity and release the provided composition (see paragraph 0529; meets the limitation of claim 30).
As it pertains to the limitation “wherein the administration of the composition is concurrent with or subsequent to a subcutaneous administered Tuberculosis vaccine”, the Office takes the position that Edelson meets the aspect of ‘wherein the administration of the composition is subsequent to a subcutaneously administered tuberculosis vaccine’ because their composition is administered to those 18-70 years of age having no restriction on the geographical location of said patient. Presumably said patient population has received a Tuberculosis vaccine, particularly, BCG, especially knowing that said vaccine has been the only TB vaccine in production for nearly 100 years and is recommended by World Health Organization in areas of high TB prevalence and incidence. It remains the most widely used vaccine in the world and is administered in a single dose at birth or any time thereafter, all evidenced by Martin, Eur Respir J, 2005; 26(1):162-167. 

5.	The rejection of claim(s) 14, 15, 17-22, 24 and 28-30 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Annis et al., US 2006/0251684 A1; Published: 11/9/06 is maintained for the reasons set forth in the previous office action. 
	Applicant argues that:
	1) Annis does not teach a method step of administering the composition concurrently with or subsequent to a subcutaneously administered tuberculosis vaccine as required by claim 14.
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering intranasally to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof; and wherein the administration of the composition is concurrent with or subsequent to a subcutaneously administered Tuberculosis vaccine.
With regard to Point 1, the office agrees the prior art does not anticipate a method step of administering their composition concurrently with tuberculosis vaccine, however, Annis  discloses that a nanoemulsion composition can contain substantially inactivated Mycobacteria tuberculosis or a portion thereof. In one embodiment, the Mycobacteria tuberculosis-containing nanoemulsion composition is efficacious as a vaccine against tuberculosis and thus the Office takes the position that Annis meets the aspect of ‘wherein the administration of the composition is subsequent to a subcutaneously administered tuberculosis vaccine’ because their composition is administered to those 18-70 years of age having no restriction on the geographical location of said patient. Presumably said patient population has received a Tuberculosis vaccine, particularly, BCG, especially knowing that said vaccine has been the only TB vaccine in production for nearly 100 years and is recommended by World Health Organization in areas of high TB prevalence and incidence. It remains the most widely used vaccine in the world and is administered in a single dose at birth or any time thereafter, all evidenced by Martin, Eur Respir J, 2005; 26(1):162-167. One of skill in the art could reasonably presume that the administration of the nanoemulsion can be administered as a potential booster to any patient already having subsequently received a tuberculosis vaccine.
	As previously presented, Annis et al. disclose that the present invention provides emulsions comprising an aqueous phase, an oil phase comprising an oil and an organic solvent, and at least one surfactant. The emulsion comprises particles preferably having an average diameter of less than 150 nm (see paragraph 0009; meeting the limitation of claims 14((i), (ii), (iv), (v)).  The oil phase of a nanoemulsion contains an oil and an organic solvent. The oil phase of a nanoemulsion contains about 30 to about 90 vol % oil, based on the total volume of the nanoemulsion. In one embodiment, the nanoemulsion contains about 60 to about 80 vol % oil. In another embodiment, the nanoemulsion contains about 60 to about 70 vol % oil. The oil phase also contains from about 3 to about 15 vol % of an organic solvent based on the total volume of the nanoemulsion. In one embodiment, the nanoemulsion contains about 5 to about 10 vol % of an organic solvent (see paragraph 0030; meeting the limitation of claims 14 (iii) and (v)).  A nanoemulsion composition can contain substantially inactivated Mycobacteria tuberculosis or a portion thereof. In one embodiment, the Mycobacteria tuberculosis-containing nanoemulsion composition is efficacious as a vaccine against tuberculosis (see paragraph 0089; meeting the limitation of claim 14(b) and 15). 
Suitable oils include, but are not limited to, soybean oil, avocado oil, squalene oil, olive oil, canola oil, corn oil, rapeseed oil, safflower oil, sunflower oil, fish oils, cinnamon bark, coconut oil, cottonseed oil, flaxseed oil, pine needle oil, silicon oil, mineral oil, essential oil, flavor oils, water insoluble vitamins, and combinations comprising one or more of the foregoing oils. In one embodiment, the oil is soybean oil (see paragraph 0031; meeting the limitation of claim 17).
Suitable organic solvents include, but are not limited to, organic phosphate solvents, alcohols, and combinations comprising one or more of the foregoing solvents (see paragraph 0032; meets the limitation of claim 19). Suitable alcohols include, for example, C.sub.1-C.sub.12 alcohols, diols, and triols, for example glycerol, methanol, ethanol, propanol, octanol, and combinations comprising one or more of the foregoing alcohols. In one embodiment, the alcohol is ethanol or glycerol, or a combination thereof (see paragraph 0033; this and the preceding paragraph meets the limitation of claim 19).
Small particle size nanoemulsion compositions can also contain one or more surfactants, present in the aqueous phase, the oil phase, or both phases of a nanoemulsion. A nanoemulsion can contain about 3 to about 15 vol % of surfactant, based on the total volume of nanoemulsion. In one embodiment, the nanoemulsion contains about 5 to about 10 vol % of surfactant (see paragraph 0034; meeting the limitation of claim 14 (iv)).
Suitable surfactants include, but are not limited to, a variety of ionic and nonionic surfactants, as well as other emulsifiers capable of promoting the formation of nanoemulsions. In one embodiment, the nanoemulsion comprises a non-ionic surfactant such as a polysorbate surfactant, i.e., polyoxyethylene ether. Other useful surfactants include, but are not limited to, the polysorbate detergents sold under the tradenames TWEEN.RTM. 20, TWEEN.RTM. 40, TWEEN.RTM. 60, TWEEN.RTM. 80 (see paragraph 0035; meeting the limitation of claim 18).
Moreover, Annis et al. disclose that suitable cationic halogen-containing compounds include, but are not limited to cetylpyridinium chloride or benzalkonium chloride or a combination thereof (see paragraph 0041; meeting the limitation of claim 14(vi) and 20).  Further, Annis et al. disclose that an antigen ranged from between about 2.3 .mu.g to about 30 .mu.g is acceptable for use in the invention (see paragraph 0087; meeting the limitation of claim 22).
Annis notes that an emulsion is a composition containing an aqueous phase and an oil phase. The term "emulsion" refers to, without limitation, any oil-in-water dispersions or droplets. Classical or standard emulsions comprise lipid structures having an average particle size of greater than about 5 .mu.m in diameter. Standard nanomulsions having smaller particle sizes are known, and comprise lipid structures having an average particle diameter of about 500 nm to about 5 .mu.m (see paragraph 0027; meeting the limitation of claim 24).  The concentration of antigen can range from approximately 1 .mu.g to approximately 1 mg (see paragraph 0085; meeting the limitation of claim 21).
Further, for topical applications, the pharmaceutically acceptable carriers can take the form of a liquid, cream, lotion, or gel, and may additionally comprise organic solvents, emulsifiers, gelling agents, and time release agents, (see paragraph 0063; would meet the limitation of claims 28 and 30).  Annis et al. disclose for in vivo use, the methods and compositions may be formulated into a single or separate pharmaceutically acceptable syringeable composition. In this case, the container means may itself be an inhalant, or other like apparatus, from which the formulation may be applied to an infected area of the body, such as the lungs, injected into an animal, or even applied to and mixed with the other components of the kit (see paragraph 0073; would meet the limitation of claims 28 and 29).  Application of a nanoemulsion composition to genitalia can be accomplished using any appropriate means including, for example, ointments, jellies, inserts (suppositories, sponges, and the like), foams, and douches (see paragraph 0082; would meet the limitation of claim 28). Additionally, a nanoemulsion can be deployed in a semi-solid carrier, such as in gels, lotions, creams, and pastes (see paragraph 0102; would meeting the limitation of claim 28). In a further embodiment, the nanoemulsion composition is applied intranasally (see paragraph 0108; meeting the limitation of claim 14). 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 16 and 23 under 35 U.S.C. 103 as being unpatentable over Edelson et al., US 2012/0328701 A1; Published: 12/27/12 as applied to claims 14, 15, 17-20, 24-26 and 28-30 above, and further in view of Aagaard et al., A multistage tuberculosis vaccine that confers efficient protection before and after exposure, Nature Medicine, 2011; pages 1-7 is maintained for the reasons set forth in the previous office action.
Applicant argues that:
1) The Office applies Edelson as discussed above and acknowledges Edelson fails to teach or suggest an antigen selected from ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof. Edelson teaches away from them as they do not teach a solvent as a component of their nanoemulsion composition. 
2) Three criteria must be present to establish a prima facie case of obviousness. First, the prior art reference must teach or suggest all the claim limitations. Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference. Third, there must be a reasonable expectation of success. 
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering intranasally to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof; and wherein the administration of the composition is concurrent with or subsequent to a subcutaneously administered Tuberculosis vaccine.
Dependent claim 16 is drawn to the method of claim 14, wherein the at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof.
Dependent claim 23 is drawn to the method of claim 14, wherein the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B.
With regard to Point 1, while it is true that in some embodiments Edelson explicitly teaches their compositions do not utilize solvents; it is also true that Edelson teaches inclusion of solvents (such as an excipient- [0514]. Moreover, Edelson teaches that the term "premix" refers to any combination of components that is subsequently used to generate a nanoparticle composition according to the present invention. For example, a premix contains two or more immiscible solvents (see paragraph 0059). Further, Edelson teaches that Appropriate excipients for use in compositions (e.g., pharmaceutically and/or cosmetically acceptable compositions) may, for example, include one or more excipients such as solvent (see paragraph 0514). In some embodiments, provided compositions (e.g., provided compositions formulated for topical, and particularly for dermal/transdermal administration) are formulated with cosmetically acceptable components. For example, in some embodiments, provided compositions are formulated with water and also any cosmetically acceptable solvent, in particular, monoalcohols (see paragraph 0517). Additionally, injectable preparations, for example, sterile injectable aqueous may be formulated according to the known art using nontoxic parenterally acceptable diluents and/or solvents (see paragraph 0526).
Contrary to Applicant’s assertion, Edelson teaches the use of a solvent and anticipates the claimed invention. 
With regard to Point 2, addressing each aspect individually-
First, the prior art reference must teach or suggest all the claim limitations: This is an obviousness rejection the primary reference teaches all components of the claim except for the specific antigens as claimed in dependent claim 16. Where the newly amended limitation is concerned pertaining to concurrent or subsequent administration of the tuberculosis vaccine, the Office takes the position that Edelson meets the aspect of ‘wherein the administration of the composition is subsequent to a subcutaneously administered tuberculosis vaccine’ because their composition is administered to those 18-70 years of age having no restriction on the geographical location of said patient. Presumably said patient population has received a Tuberculosis vaccine, particularly, BCG, especially knowing that said vaccine has been the only TB vaccine in production for nearly 100 years and is recommended by World Health Organization in areas of high TB prevalence and incidence. It remains the most widely used vaccine in the world and is administered in a single dose at birth or any time thereafter, all evidenced by Martin, Eur Respir J, 2005; 26(1):162-167. Lastly, it would be obvious to administer the claimed nanoemulsion as a potential booster to any patient already having received the tuberculosis vaccine. KSR supports the notion that a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See the Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference: The Martin reference as discussed above makes the suggestion and provides motivation to one of ordinary skill in the art to modify the primary reference. Martin specifically teaches that subunit vaccines have potential advantages over live mycobacterial vaccines in terms of safety and quality control of the manufactured vaccine and are good candidates to improve the effect of bacilli Calmette-Guerin (see page 166). Lastly, Martin suggest that both ESAT-6 and Ag85A offer good results for boosting BCG vaccine. 
Third, there must be a reasonable expectation of success: taken the whole of points 1-2 above, the Office has provided ample reason to expect success, absent evidence to the contrary.
As previously presented, Edelson et al. teach nanoparticle composition formulations.  In some embodiments, nanoparticle compositions comprises a nanoemulsion. In some embodiments, a nanoemulsion comprises polysorbate 80 (meeting the limitation of claim 14(iv) and 18), propylparaben, isotonic sodium chloride solution, methylparaben, a buffer solution (comprising gelatin, sodium phosphate dibasic, purified water (meeting the limitation of claim 14(v)), and hydrochloric acid) and, optionally, a known therapeutic agent and/or independently active biologically active agent. In some embodiments, the nanoemulsion comprises oil and surfactant (meeting the limitation of claim 14(iv)) at a ratio of 0.67:1 (see paragraph 0009).
The term "nanoemulsion," as used herein, refers to an emulsion in which at least some of the droplets (or particles) have diameters in the nanometer size range. As will be understood by those of ordinary skill in the art, a nanoemulsion is characterized by droplets or particles one thousand-fold smaller than microemulsion droplets or particles (see paragraph 0052; meeting the limitation of 14(i)).  Any of a variety of prophylactic agents may be incorporated in provided compositions according to the present invention, which include, but are not limited to, vaccines. Vaccines may comprise isolated proteins or peptides, inactivated organisms and viruses, dead organisms and virus, genetically altered organisms or viruses, and cell extracts. Prophylactic agents may be combined with interleukins, interferon, cytokines, and adjuvants such as cholera toxin, alum, Freund's adjuvant, etc. Prophylactic agents may include antigens of such bacterial organisms as Mycobacterium tuberculosis (see paragraph 0340; meeting limitation of claim 14(b) and claim 15).
Edelson et al. teach that in some embodiments, a provided nanoparticle composition comprises an oily dispersion medium that comprises, consists essentially of, or consists of a monounsaturated, and/or polyunsaturated soybean oil, coconut oil, canola oil, safflower oil, olive oil, corn oil, cottonseed oil, linseed oil, safflower oil, palm oil, peanut oil, flaxseed oil, sunflower oil, rice bran oil, sesame oil, rapeseed oil, cocoa butter, almond oil, cashew oil, hazelnut oil, mongongo nut oil, acai oil, borage seed oil, evening primrose oil, carob pod oil, amaranth oil, apple seed oil, artichoke oil, avocado oil, babassu oil, ben oil, borneo tallow nut oil, cocoa butter, cocklebur oil, cohune oil, dika oil, grape seed oil, hemp oil, kapok seed oil, kenaf seed oil, lallemantia oil, manila oil, meadowfoam seed oil, mustard oil, papaya seed oil, perilla seed oil, pequi oil, poppyseed oil, prune kernel oil, quinoa oil, tea seed oil, thistle oil, tigernut oil, tomato seed oil, wheat germ oil, and/or combinations thereof (see paragraph 0087; meeting the limitation of claim 17). Further, Edelson et al. disclose that suitable such surfactants or emulsifying agents include, but are not limited to polysorbate 20, alcohol and benzalkonium chloride (see paragraph 0093; meeting the limitation of claim 14(vi), 18 and 19). 
In some embodiments, compositions utilizing such ratios of aqueous dispersion medium (e.g., water, buffer, salt solution, etc.) to surfactant comprise water-in-oil emulsions (see paragraph 0112; meeting the limitation of claim 14(ii)).  Suitable such surfactants or emulsifying agents also include, but are not limited to a quaternary ammonium ion (e.g., cetylpyridinium chloride [CPC]; meeting the limitation of claim 20).
In some embodiments, the percent of oil in the premix ranges between 0% and 50% (see paragraph 0115; meeting the limitation of claim 14(iii)). In some embodiments, the percent of surfactant in the premix ranges between 0%-30%. In some embodiments the percent of surfactant in the premix is approximately 1%, approximately 2%, approximately 3%, approximately 4%, approximately 5%, approximately 6%, approximately 7%, approximately 9%, or approximately 10%. In some embodiments the percent of surfactant is approximately 10% (see paragraph 0120; meeting the limitation of claim 14(iv)). Edelson et al. teach that in some embodiments, particles within nanoparticle compositions have diameters (e.g., average and/or median diameters) that are smaller than about 1000 nm (see paragraph 0145; meeting the limitation of claim 14(i)).
The present invention encompasses the recognition that provided nanoparticle compositions can be used in any context. In some embodiments, provided nanoparticle compositions are formulated for delivery to a subject in need thereof via any available route, including, but not limited to, oral (PO), topical and/or transdermal (e.g., by lotions, creams, powders, ointments, liniments, gels, drops, etc.), mucosal, intranasal, buccal, enteral, vitreal, and/or sublingual administration; by intratracheal instillation, bronchial instillation, and/or inhalation; as an oral spray, nasal spray, and/or aerosol, and/or combinations thereof (see paragraph 0011; would meet the limitation of claim 28-29).
Lastly, Edelson et al. teach that compositions for rectal or vaginal administration are typically suppositories which can be prepared by mixing compositions with suitable non-irritating excipients such as cocoa butter, polyethylene glycol or a suppository wax which are solid at ambient temperature but liquid at body temperature and therefore melt in the rectum or vaginal cavity and release the provided composition (see paragraph 0529; would meet the limitation of claim 30).
Edelson et al. do not specifically teach that their antigen is at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof, as recited in claim 16; that said antigen is present in an amount of from about 10 µg to about 50 µg, as recited in claim 21; or that the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B, as recited in claim 23. 
Aagaard et al. teach that all tuberculosis vaccines currently in clinical trials are designed as prophylactic vaccines based on early expressed antigens. They have developed a multistage vaccination strategy in which the early antigens Ag85B and 6-kDa early secretory antigenic target (ESAT-6) are combined with the latency-associated protein Rv2660c (H56 vaccine). The study reported on the design, construction and evaluation before and after Mtb exposure of a new multistage vaccine, H56 that combines Ag85B, ESAT-6 and Rv2660c.  Moreover, Aagaard et al. teach that to construct the H56 vaccine, they purified the recombinant H56 fusion protein (Ag85B-ESAT6-Rv2660c) and formulated it with a cationic adjuvant (CAF01)14. Mice were vaccinated three times with doses from 0.01 to 10 µg (meeting the limitation of claim 21). Vaccinated mice were protected at all H56 doses, but the best protection occurred with a 5-µg dose (see page 2; Initial evaluation of H56 and its protein components).
It would have been obvious before the effective filing date of the presently claimed invention to employ at least one antigen selected from the list recited in pending claim 16 and 24, particularly Ag85B and ESAT-6 with a reasonable expectation of success. The skilled artisan would have expected success in substituting Aagaard’s tuberculosis related antigens for those exemplified in Edelson’s pharmaceutical formulation because Aagaard teaches that Ag85B and ESAT-6 promote a stronger response against multiple components and have the ability to induce moderate protection while controlling bacteria growth.  Thus, the person of ordinary skill in the art would have found it obvious to make the substitution because ordinary skilled artisans would have predicted that those M. tuberculosis antigens would be effective as a part of the nanoemulsion as claimed. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 	
As it pertains to claim 21, the claimed method requires an antigen in an amount from about 10 µg to about 50 µg, which overlaps with the range of Aagaard because Aagaard teaches doses from 0.01 to 10 µg. Because the claimed range overlaps with the range disclose by the prior art, a prima facie case of obviousness exists.  
Accordingly, the subject matter of the rejected claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

7.	The rejection of claims 16 and 23 under 35 U.S.C. 103 as being unpatentable over Annis et al., US 2006/0251684 A1; Published: 11/9/06 as applied to claims 14, 15, 17-22, 24 and 26 above, and further in view of Aagaard et al., A multistage tuberculosis vaccine that confers efficient protection before and after exposure, Nature Medicine, 2011; pages 1-7 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
1) The Office applies Edelson as discussed above and acknowledges Edelson fails to teach or suggest an antigen selected from ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof. Edelson teaches away from them as they do not teach a solvent as a component of their nanoemulsion composition. 
2) Three criteria must be present to establish a prima facie case of obviousness. First, the prior art reference must teach or suggest all the claim limitations. Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference. Third, there must be a reasonable expectation of success. 
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 14 is drawn to a method of inducing an immune response in a subject, the method comprising administering intranasally to the subject a composition of the invention comprising: a) a nanoemulsion comprising: i) droplets having an average diameter of less than about 1,000 nm; ii) an aqueous phase; iii) about 1% to about 80% (v/v) of at least one oil; iv) about 0.001% to about 10% (v/v) of at least one surfactant; v) about 0.01% to about 50% (v/v) of at least one solvent; vi) less than about 5% (v/v) of at least one quaternary ammonium compound; and b) at least one isolated mycobacterial antigen, or an antigenic fragment thereof; and wherein the administration of the composition is concurrent with or subsequent to a subcutaneously administered Tuberculosis vaccine.
Dependent claim 16 is drawn to the method of claim 14, wherein the at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof.
Dependent claim 23 is drawn to the method of claim 14, wherein the isolated antigen, or an antigenic fragment thereof is ESAT-6 and Ag85B.
With regard to Point 1, as discussed above and copied here- the office agrees the prior art does not anticipate a method step of administration of the composition concurrently with tuberculosis vaccine, however, Annis  discloses that a nanoemulsion composition can contain substantially inactivated Mycobacteria tuberculosis or a portion thereof. In one embodiment, the Mycobacteria tuberculosis-containing nanoemulsion composition is efficacious as a vaccine against tuberculosis and thus the office takes the position that Annis meets the aspect of ‘wherein the administration of the composition is subsequent to a subcutaneously administered tuberculosis vaccine’ because their composition is administered to those 18-70 years of age having no restriction on the geographical location of said patient. Presumably said patient population has received a Tuberculosis vaccine, particularly, BCG, especially knowing that said vaccine has been the only TB vaccine in production for nearly 100 years and is recommended by World Health Organization in areas of high TB prevalence and incidence. It remains the most widely used vaccine in the world and is administered in a single dose at birth or any time thereafter, all evidenced by Martin, Eur Respir J, 2005; 26(1):162-167. One of skill in the art could reasonable presume that the administration of the nanoemulsion can be administered as a potential booster to any patient already having received a tuberculosis vaccine.
With regard to Point 2, addressing each aspect individually-
First, the prior art reference must teach or suggest all the claim limitations: This is an obviousness rejection the primary reference teaches all components of the claim except for the specific antigens as claimed in dependent claim 16. Where the newly amended limitation is concerned pertaining to concurrent or subsequent administration of the tuberculosis vaccine, the Office takes the position that Edelson meets the aspect of ‘wherein the administration of the composition is subsequent to a subcutaneously administered tuberculosis vaccine’ because their composition is administered to those 18-70 years of age having no restriction on the geographical location of said patient. Presumably said patient population has received a Tuberculosis vaccine, particularly, BCG, especially knowing that said vaccine has been the only TB vaccine in production for nearly 100 years and is recommended by World Health Organization in areas of high TB prevalence and incidence. It remains the most widely used vaccine in the world and is administered in a single dose at birth or any time thereafter, all evidenced by Martin, Eur Respir J, 2005; 26(1):162-167. Lastly, it would be obvious to administer the claimed nanoemulsion as a potential booster to any patient already having received the tuberculosis vaccine. KSR supports the notion that a known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See the Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Second, there must be some suggestion or motivation in the knowledge generally available to one of ordinary skill in the art to modify the reference: The Martin reference as discussed above makes the suggestion and provides motivation to one of ordinary skill in the art to modify the primary reference. Martin specifically teaches that subunit vaccines have potential advantages over live mycobacterial vaccines in terms of safety and quality control of the manufactured vaccine and are good candidates to improve the effect of bacilli Calmette-Guerin (see page 166). Lastly, Martin suggest that both ESAT-6 and Ag85A offer good results for boosting BCG vaccine. 
Third, there must be a reasonable expectation of success: taken the whole of points 1-2 above, the Office has provided ample reason to expect success, absent evidence to the contrary.
As previously presented, Annis et al. disclose that the present invention provides emulsions comprising an aqueous phase, an oil phase comprising an oil and an organic solvent, and at least one surfactant. The emulsion comprises particles preferably having an average diameter of less than 150 nm (see paragraph 0009; meeting the limitation of claims 14((i), (ii), (iv), (v)).  The oil phase of a nanoemulsion contains an oil and an organic solvent. The oil phase of a nanoemulsion contains about 30 to about 90 vol % oil, based on the total volume of the nanoemulsion. In one embodiment, the nanoemulsion contains about 60 to about 80 vol % oil. In another embodiment, the nanoemulsion contains about 60 to about 70 vol % oil. The oil phase also contains from about 3 to about 15 vol % of an organic solvent based on the total volume of the nanoemulsion. In one embodiment, the nanoemulsion contains about 5 to about 10 vol % of an organic solvent (see paragraph 0030; meeting the limitation of claims 14 (iii) and (v)).  A nanoemulsion composition can contain substantially inactivated Mycobacteria tuberculosis or a portion thereof. In one embodiment, the Mycobacteria tuberculosis-containing nanoemulsion composition is efficacious as a vaccine against tuberculosis. (see paragraph 0089; meeting the limitation of claim 14(b) and 15). 
Suitable oils include, but are not limited to, soybean oil, avocado oil, squalene oil, olive oil, canola oil, corn oil, rapeseed oil, safflower oil, sunflower oil, fish oils, cinnamon bark, coconut oil, cottonseed oil, flaxseed oil, pine needle oil, silicon oil, mineral oil, essential oil, flavor oils, water insoluble vitamins, and combinations comprising one or more of the foregoing oils. In one embodiment, the oil is soybean oil (see paragraph 0031; meeting the limitation of claim 17).
Suitable organic solvents include, but are not limited to, organic phosphate solvents, alcohols, and combinations comprising one or more of the foregoing solvents (see paragraph 0032; meets the limitation of claim 19). Suitable alcohols include, for example, C.sub.1-C.sub.12 alcohols, diols, and triols, for example glycerol, methanol, ethanol, propanol, octanol, and combinations comprising one or more of the foregoing alcohols. In one embodiment, the alcohol is ethanol or glycerol, or a combinations thereof (see paragraph 0033; this and the preceding paragraph meets the limitation of claim 19).
Small particle size nanoemulsion compositions can also contain one or more surfactants, present in the aqueous phase, the oil phase, or both phases of a nanoemulsion. A nanoemulsion can contain about 3 to about 15 vol % of surfactant, based on the total volume of nanoemulsion. In one embodiment, the nanoemulsion contains about 5 to about 10 vol % of surfactant (see paragraph 0034; meeting the limitation of claim 14 (iv)).
Suitable surfactants include, but are not limited to, a variety of ionic and nonionic surfactants, as well as other emulsifiers capable of promoting the formation of nanoemulsions. In one embodiment, the nanoemulsion comprises a non-ionic surfactant such as a polysorbate surfactant, i.e., polyoxyethylene ether. Other useful surfactants include, but are not limited to, the polysorbate detergents sold under the tradenames TWEEN.RTM. 20, TWEEN.RTM. 40, TWEEN.RTM. 60, TWEEN.RTM. 80 (see paragraph 0035; meeting the limitation of claim 18).
Moreover, Annis et al. disclose that suitable cationic halogen-containing compounds include, but are not limited to cetylpyridinium chloride or benzalkonium chloride or a combination thereof (see paragraph 0041; meeting the limitation of claim 14(vi) and 20).  Further, Annis et al. disclose that an antigen ranged from between about 2.3 .mu.g to about 30 .mu.g is acceptable for use in the invention (see paragraph 0087; meeting the limitation of claim 22).
Annis notes that an emulsion is a composition containing an aqueous phase and an oil phase. The term "emulsion" refers to, without limitation, any oil-in-water dispersions or droplets. Classical or standard emulsions comprise lipid structures having an average particle size of greater than about 5 .mu.m in diameter. Standard nanomulsions having smaller particle sizes are known, and comprise lipid structures having an average particle diameter of about 500 nm to about 5 .mu.m (see paragraph 0027; meeting the limitation of claim 24).  The concentration of antigen can range from approximately 1 .mu.g to approximately 1 mg (see paragraph 0085; meeting the limitation of claim 21).
Further, for topical applications, the pharmaceutically acceptable carriers can take the form of a liquid, cream, lotion, or gel, and may additionally comprise organic solvents, emulsifiers, gelling agents, and time release agents, (see paragraph 0063; would meet the limitation of claims 28 and 30).  Annis et al. disclose for in vivo use, the methods and compositions may be formulated into a single or separate pharmaceutically acceptable syringeable composition. In this case, the container means may itself be an inhalant, or other like apparatus, from which the formulation may be applied to an infected area of the body, such as the lungs, injected into an animal, or even applied to and mixed with the other components of the kit (see paragraph 0073; would meet the limitation of claims 28 and 29).  Application of a nanoemulsion composition to genitalia can be accomplished using any appropriate means including, for example, ointments, jellies, inserts (suppositories, sponges, and the like), foams, and douches (see paragraph 0082; would meet the limitation of claim 28). Additionally, a nanoemulsion can be deployed in a semi-solid carrier, such as in gels, lotions, creams, and pastes (see paragraph 0102; would meeting the limitation of claim 28). 
Annis does not specifically teach that at least one isolated antigen is selected from the group consisting of ESAT-6, CFP10, AG85B, Hsp16.3, MTB32A, MTB39A, RV2660c, Ag85A, Ag85B, Ag85c, Rv1733cA/Rv2626c/rpfD ETC, and combinations thereof, as recited in claim 16; nor do they teach that the isolated antigen, or antigenic fragment thereof is ESAT-6 and Ag85B, as recited in claim 23.
Aagaard et al. teach that all tuberculosis vaccines currently in clinical trials are designed as prophylactic vaccines based on early expressed antigens. They have developed a multistage vaccination strategy in which the early antigens Ag85B and 6-kDa early secretory antigenic target (ESAT-6) are combined with the latency-associated protein Rv2660c (H56 vaccine). The study reported on the design, construction and evaluation before and after Mtb exposure of a new multistage vaccine, H56 that combines Ag85B, ESAT-6 and Rv2660c.  Moreover, Aagaard et al. teach that to construct the H56 vaccine, they purified the recombinant H56 fusion protein (Ag85B-ESAT6-Rv2660c) and formulated it with a cationic adjuvant (CAF01)14. Mice were vaccinated three times with doses from 0.01 to 10 µg (meeting the limitation of claim 21). Vaccinated mice were protected at all H56 doses, but the best protection occurred with a 5-µg dose (see page 2; Initial evaluation of H56 and its protein components).
It would have been obvious before the effective filing date of the presently claimed invention to employ at least one antigen selected from the list recited in pending claim 16 and 24, particularly Ag85B and ESAT-6 with a reasonable expectation of success. The skilled artisan would have expected success in substituting Aagaard’s tuberculosis related antigens for those exemplified in Edelson’s pharmaceutical formulation because Aagaard teaches that Ag85B and ESAT-6 promote a stronger response against multiple components and have the ability to induce moderate protection while controlling bacteria growth.  Thus, the person of ordinary skill in the art would have found it obvious to make the substitution because ordinary skilled artisans would have predicted that those M. tuberculosis antigens would be effective as a part of the nanoemulsion as claimed. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). Accordingly, the subject matter of the rejected claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
New Grounds of Objection
Claim Objections
8.	Claim 14 and 27 is objected to because of the following informalities:  As it pertains to claim 14, said claim recites ‘Tuberculosis vaccine’, however it is unclear why the “T’” is capitalized.  Appropriate correction or a clear explanation is suggested.
	As it pertains to claim 27, said claim depends upon a rejected based claim. Appropriate correction is required.
Conclusion
9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	April 28, 2022


/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645